Citation Nr: 0215097	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  02-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for heart disease.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO). 



FINDING OF FACT

Heart disease was not shown in service or for a number of 
years after service discharge.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by the 
veteran's active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for heart disease.  His 
specific contentions concerning the relationship between his 
current heart disease and his military service are unclear.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA - VA's duty to notify/assist

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Although the RO sent the veteran a letter in September 2000 
in which the concept of well grounded claims was discussed, 
it does not appear that any RO decision as to this issue ever 
found that his claim was not well grounded.  The most recent 
decision, in April 2002, uses the current standard of review.  
The Board will likewise apply the current standard in 
evaluating the veteran's claim. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was notified by the December 2001 Statement of 
the Case (SOC) and the April 2002 Supplemental Statement of 
the Case (SSOC) of the pertinent law and regulations and the 
need to submit additional evidence concerning his claim.  The 
Board observes that April 2002 SSOC includes the provisions 
of the VCAA.  According to an April 2002 Report of Contact, 
VA Form 119, the veteran communicated with the RO by 
telephone concerning evidence is support of his claim and 
said that he had no additional evidence to submit.

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board finds that there is sufficient evidence of record 
with which to make an informed decision in this case.  The is 
medical evidence of record, which will be recapitulated 
below.  The Board has not identified any pertinent evidence 
which is not currently of record with respect to the issue on 
appeal, and the veteran has not pointed to any such evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  


For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).
  
Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service. The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment. 38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306 (2001).

Factual Background

The veteran's service medical records reveal that there were 
no complaints on the  February 1968 enlistment medical 
history report.  His cardiovascular system was normal, and 
his blood pressure was 120/80.  There were no cardiovascular-
related complaints in service.  The veteran noted dizziness 
or fainting spells and frequent or severe headaches on his 
July 1970 medical history report.  His cardiovascular system 
was normal on separation physical examination in July 1970; 
his blood pressure was 120/76.  

There are no pertinent medical records for decades after 
service.  The veteran was hospitalized at a VA hospital in 
March 1978 because he was disoriented.  It was noted that he 
was an alcohol abuser and that he had a history of seizures.  
General medical examination did not reveal any cardiovascular 
disability.  
VA outpatient records in 1984, 1985, and 1998 primarily refer 
to the veteran's seizure disability; there is no reference to 
cardiovascular disease.  Blood pressure readings were 120/80 
and 122/80 in 1984.

The initial indication of heart disease was when veteran was 
hospitalized at a VA hospital from June to July 2000 with a 
history that included atrial fibrillation and pulmonary 
hypertension.  He had had a valvuloplasty times two in June 
2000.  The veteran underwent aortic valve and mitral 
replacement, which was the diagnosis.  

According to a January 2002 statement from a VA urologist, 
the veteran was being treated for rheumatic heart disease, 
which required the replacement of both his aortic and mitral 
valves.  It was felt that the veteran had likely had 
rheumatic heart disease since childhood.  


Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is evidence that the veteran currently has heart 
disease.  Hickson element (1) has therefore been satisfied.  
However, for reasons explained immediately below, Hickson 
elements (2) and (3), in-service incurrence and medical nexus 
evidence, have not been met, and the veteran's claim fails on 
that basis.

With respect to Hickson element (2), in-service incurence of 
disease, there is no evidence in the veteran's service 
medical records that he had cardiovascular disease.  Nor is 
there any evidence of cardiovascular disease within the one 
year presumptive period after service, that is by August 
1971.  In fact, the initial medical evidence of heart disease 
was not until 2000, which is decades after service discharge.  
Intervening medical reports do not even hint of heart 
problems.  Hickson element (2) is accordingly not satisfied. 

With respect to Hickson element (3), nexus evidence, the 
record on appeal contains no indication, aside from the 
implication contained in the veteran's presentation,  that 
his heart disease is related to his military service.  It is 
now well-settled that as a layperson without medical 
training, the veteran is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board notes the January 2002 statement from a VA 
urologist that the veteran has rheumatic heart disease that 
likely began in childhood.  However, there is nothing in this 
report which ascribes the veteran's heart disease to his 
military service, including via aggravation of a pre-existing 
disability.  The January 2002 repot is therefore not 
probative as to the matter of medical nexus.

In summary, for the reasons and bases expressed above, 
Hickson elements (2) and (3) have not been satisfied, and the 
veteran's claim fails on that basis. Because there is no 
medical evidence of heart disease in service or within a year 
of service discharge and because there is no medical nexus 
opinion linking the veteran's post-service heart disease to 
service, a preponderance of the evidence is against the 
veteran's claim.  Consequently, service connection for heart 
disease is not warranted.


ORDER

Service connection for heart disease is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

